Citation Nr: 1753506	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to June 22, 2017 and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1980 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted entitlement to service connection for bilateral hearing loss, with a noncompensable disability evaluation.

In October 2011, the Veteran timely filed a notice of disagreement claiming entitlement to a higher disability rating, and an appeal to the Board was perfected in February 2016.

The Board remanded this case in May 2017 for additional development of the record, including a VA audiological examination.  The Board finds there has been substantial compliance with its May 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The RO readjudicated the disability evaluation and issued a rating decision in July 2017, increasing the rating for the Veteran's bilateral hearing loss disability to 30 percent, effective June 2017.  The issue above has been re-characterized to reflect this partial grant of the benefits sought.  The matter now returns to the Board.


FINDINGS OF FACT

1.  Prior to June 22, 2017, the bilateral hearing loss disability has been productive of no worse than a Roman Numeral Designation of II in the right ear and V in the left.

2.  As of June 22, 2017, the bilateral hearing loss disability has been productive of no worse than Level VII in the right ear and Level V in the left ear.

CONCLUSIONS OF LAW

1.  For the period prior to June 22, 2017, the criteria for an initial 10 percent rating, but no higher, for bilateral hearing loss have been met. 38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2017).

2.  As of June 22, 2017, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  VA's duty to notify was satisfied by letters to the Veteran dated July 2010 and May 2017 detailing how VA determines disability ratings and what type of evidence was needed to support an increased disability rating, what records VA would obtain on the Veteran's behalf, and what evidence the Veteran was responsible for submitting for consideration by VA.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA audiological examinations in connection with his bilateral hearing loss claim in August 2010, May 2011, and June 2017.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical findings obtained in this case are adequate.  The examiner performed an audiological evaluation, discussed the Veteran's symptoms, and considered the effects of the Veteran's hearing loss on his daily activities.  See VA Hearing Loss Objective Findings, and VA Medical Opinion dated, both dated June 22, 2017.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In this regard, there is some indication in the record that the Veteran has pursued SSA disability related benefits; as neither the statements from the Veteran nor the record indicates that these records are relevant to the issue before the Board, the Board will not remand for any possible existent SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Rating Analysis for Bilateral Hearing Loss

The Veteran contends that his hearing loss disability warrants higher ratings than currently contemplated.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

This issue stems from the rating decision granting service connection and the Veteran has perfected an appeal of the initial rating assigned.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594. Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Here, the Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).

The rating criteria for hearing loss establish eleven auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.  The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "IV" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 20 percent.  38 C.F.R. §§ 4.85 (b).

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

After a review of all the evidence in this Veteran's case, the Board finds that the weight of the evidence supports a rating of 10 percent prior to June 22, 2017 but no higher than the currently assigned 30 percent thereafter.

The evidence includes a May 2011 VA audiological evaluation report, which reflects puretone thresholds of 40, 75, 85, and 80 decibels in the right ear, and 35, 65, 65, and 65 decibels in the left ear at the test frequencies 1000, 2000, 3000, and 4000 Hz, respectively, with an average puretone threshold of 66 in the right ear and 58 in the left ear.  The speech recognition scores were 92 percent in both ears.  Using Table VI, the hearing impairment is Level II in the right ear and Level II in the left ear.  This results in a zero percent, or noncompensable, disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

The Board has also considered the other evidence of record, to include an August 2010 audiological evaluation and a January 2011 audiological consultation report that include relevant audiometric findings.  There are other VA treatment records that document treatment or consultation for the service-connected disability.   Considering the findings in the January 2011 consultation report, there is an indication of an exceptional pattern of hearing loss in the left ear - 30 at 1000 Hertz and 70 at 2000 Hertz.  The findings from this record - using Table VI for the right ear and Table VIA for the left - result in Roman Numeral designations of II and V (when raising the Roman Numeral one pursuant to 38 C.F.R. § 4.86).  This results in a 10 percent rating.  Considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the evidence from this period of time supports a 10 percent rating.  On this basis, the Board grants a 10 percent rating prior to June 22, 2017.  There are no audiometric findings which indicate a rating of greater than 10 percent is warranted for this period of time.  There are no other records that indicate an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.

The June 22, 2017 VA audiological evaluation report reflects puretone thresholds of 40, 75, 85, and 80 decibels in the right ear, and 35, 70, 75, and 70 decibels in the left ear at the test frequencies 1000, 2000, 3000, and 4000 Hz, respectively, with an average puretone threshold of 70 in the right ear and 63 in the left ear.  The speech discrimination scores were 60 percent in the right ear and 72 percent in the left ear.  Using Table VI, the hearing impairment is Level VII in the right ear and Level V in the left ear.  This results in a 30 percent disability evaluation under Table VII as of the date of the examination on June 22, 2017.  See 38 C.F.R. § 4.85.  This is the first evidence of record that reflects this level of disability.  

The Board acknowledges the Veteran's contentions that his hearing loss disability is worse than is reflected by the currently assigned disability ratings.  However, as discussed above, the rating of a hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.

Applying the rating criteria under 38 C.F.R. § 4.85 to the audiometric data of record provides for different ratings for two distinct time periods during the course of the Veteran's appeal.  The evidence does not support a rating in excess of 10 percent prior to June 22, 2017 and in excess of 30 percent thereafter.  

The partial grant provided by this decision is in keeping with VA's duty to resolve all reasonable doubt in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


Extra-Schedular Consideration

With regard to the hearing loss disability addressed above, the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech; and Martinak v. Nicholson, 21 Vet. App. 447 (2007) does not impose a general requirement on the Board to engage in extra-schedular analysis in all hearing loss rating cases.  The Board notes that the Veteran has been separately service-connected and rated for tinnitus.  The Veteran does not argue that he has an exceptional disability picture and does not identify any particular evidence tending to show that the Veteran has an exceptional disability picture.  The examination reports reflect that the examiners and clinicians have remarked that this disability has an impact on the Veteran's function, but do not provide a basis for finding that the disability results in symptoms other than that contemplated by reduced hearing loss and considered by the schedular criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Because the Veteran has not argued the rating schedule is inadequate to compensate the Veteran for his bilateral hearing loss disability, and because the Board has found above that the schedular criteria do adequately address the level of severity and symptomatology of the Veteran's hearing loss disability, the Board holds that the question of an extra-schedular rating has not in fact, been reasonably raised.  Therefore, the Board will not undertake an extra-schedular analysis or a referral of the question under the provisions of 38 C.F.R. § 3.321 herein.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating of 10 percent is granted for the period prior to June 22, 2017 for bilateral hearing loss and a rating in excess of 30 percent for the period thereafter is denied.




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


